DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Application claims earlier priority to ITALY 102019000020350 filed on 11/05/2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
Claims 1-15 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct 21 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11 and 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 11 and 12, the phrase "optionally " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In terms of art rejections, in some instances below in the obviousness rejection, they have been searched and examined, and in others, as they are not optional, they have not. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 11-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010 130392 English Translation.
Claim 1 is directed to an orally disintegrating polyalcohol-free formulation, comprising vardenafil or a pharmaceutically acceptable salt thereof, a filler, a buffering agent, a lubricant, a sweetener, a flavoring agent and, optionally further pharmaceutically acceptable excipients.
As per the last page of WO 393, English Translation, the Table of Examples 5-6, entitled and loosely translated as “Invention orodispersible tablets by means of direct compression1” (reproduced herein), discloses orodispersible tablets
wherein Vardenafil HCl Trihydrate 11.85 mg
Microcrystalline Cellulose MCC (Mikrokristalline Cellulose) 103.00 mg
Starch 1500 7.5 mg or 0 mg
Kollidon CL 0 mg or 5 mg
Silicon Dioxide (Disperses Siliciumdixoid) 1.15 mg 
Pruv® 1.95 mg or 4.00 mg
Peppermint (pfferminz) 4.00 mg 
Menthol 4.00 mg
Saccharin 2.00 mg
Regarding claim 1 and its limitations, WO 393 discloses Vardenafil HCl (see Table of Examples 5-6); a filler of MCC; a lubricant see paragraphs 95 and 97, such as sodium stearyl fumarate aka Pruv®, see Table of Ex. 5 and 6 and paragraph 97); a sweetener, Saccharine (see Table of orodispersible tablets of  Examples 5-6); and flavoring agents, Peppermint and menthol (see Table of Ex. 5-6). 

    PNG
    media_image1.png
    751
    611
    media_image1.png
    Greyscale

While the Table of Examples 5-6 teaches an orodispersible tablet comprising vardenafil, filler, lubricant, sweetener and flavoring agents such as peppermint and menthol, it does not necessarily disclose a buffer as per claim 1.
The specification of the claimed invention defines buffers as those “organic or inorganic acids paired with a salt thereof that allow to keep the pH within a certain range, “ see paragraph 18. The specification specifically discloses that “Citric acid and its salts are among the most commonly used buffer agents in the pharmaceutical technology.”, see Id at paragraph 18.
 However, it is noted that WO 393 English Translation does recite use of citric acid and salts as an acid agent, see paragraph 105 of WO 393 English Translation, where paragraph 18 of the specification that it is known to be used as a buffer. Therefore, as WO 393 English Translation discloses citric acid salts for its orodispersible tablets, one of ordinary skill in the art would have a rationale to do so with the claimed invention. 
The rationale to support a finding of obviousness are the prior art elements (Table of Orodispersible Tablets of Examples 5-6) combined with a known method (use of known acid agents, citrate/citric acid salts in orodispersible tablets) to predictably arrive at the claimed invention.
Regarding claims 2-3, WO 393 English Translation discloses vardenafil HCl trihydrate as claimed, see Table of Examples 5-6 above.
Regarding claims 4-5, WO 393 English Translation discloses 11.85 mg of vardenafil in a total formulation approximating 135-136 mg, where such vardenafil falls within the claimed ranges weight concentration from 2-20%, or 5 to 10% by weight. 
Regarding claim 11 and the limitation of sucralose, WO 393 English Translation discloses sucralose as a sweetener, see paragraph 71, page 11. With regard to the amounts of sweetener (from 1-5%), it is noted that the Table of Examples 5-6 discloses 2.00 mg of saccharine sweetener out of about 135-136 mg total weight, where such sweetener wt % would fall within the claimed range from 1-5%.  As WO 393 English Translation discloses sucralose and saccharine as equivalent sweeteners (see paragraph 71, pages 11-12), one of ordinary skill in the art would have a rationale to substitute one for the other. 
Regarding claims 12-14 and the limitation of mint flavoring optionally in an amount from 3 to 8 % by weight of the formulation, WO 393 English Translation teaches peppermint flavoring as claimed, where 4.00 mg of flavoring is in a formulation approximating 135-136 mg total weight.
Regarding claim 15 and the limitation of a tablet, WO 393 English translation discloses its vardenafil formulations are tablets, see claims and Table of Examples 5-6.
Therefore, the claimed invention is prima facie obvious over the cited prior art.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010 130392 English Translation, as applied to claims 1-5 and 11-15, in view of WO 2019135155 A1, priority to Jan 2 2018.
The teachings of------------------ WO 393 English Translation are as applied supra (see 35 U.S.C. 103 rejection above), and are herein incorporated by reference in their entirety.  For the same reasons they are taught as discussed supra, claims 1-5 and 11-15 are relevant herein for the rejection of claims 6-7 as they are dependent upon claim 1.
While WO 393 English Translation teaches the limitations of claim 1, they do not necessarily recite the limitations of trisodium citrate and citric acid/mixture and trisodium citrate.
With regard to claims 6-7 (and similar to WO 393), WO 155 discloses a pharmaceutical compositions (tablets, see claim 2 and Table 2), free polyalcohols (see the Orodispersible tablets of Table 2, paragraph 87); wherein buffering agents are taught to be organic acids and salts, citrate buffers including the combination of citric acid-trisodium citrate mixture (see paragraph 52) as claimed.  See also paragraph 16 disclosing a stable orally disintegrating pharmaceutical composition. 
The basis to combine the cited references is that WO 393 English translation is directed to orodispersible tablets formulated without polyalcohols where it teaches the active ingredient, vardenafil is known to have an undesirably unpleasant taste, see paragraph 7, page 2. See also paragraphs 11-12 where it notes that the dosage form achieves an acceptable taste in the patient (patient should not feel a bitter taste, or feel the dosage form unpleasant in the mouth), where the acceptable taste is allowed with a sugar-free formulation.
Similar to WO 393 English Translation, WO 155 discloses an oral solid pharmaceutical composition comprising fillers, binders, lubricants, sweeteners, flavoring agents, etc. see paragraph 45.  Similar to WO 393, WO 155 discloses that it, the present invention, is directed to a method and formulations to mask the unpleasant metallic taste of its active ingredient, ferric citrate compositions, see paragraph 22. 
Accordingly, as both WO 393 English Translation and WO 155 are directed to solid orodispersible formulations comprising fillers, binders, lubricants, buffers etc., designed to mask the unpleasant taste of their active ingredients, one would have a rationale to combine their teachings.  Both references disclose the use of citrate buffers where WO 155 discloses the equivalency of citrate acid buffers, including a trisodium citrate and citric acid/buffer mixture.  Further WO 155 discloses combinations of such citrate acid buffers in varying amounts where since such citrate buffers listed therein are all equivalent, it would be routine to optimize a one to one ratio of such buffer as per claims 6-7. 
 The rationale to support the prima facie case of obviousness is the simple substitution of known equivalents (citrate buffers as per WO 155) in solid orally dispersed formulations as per WO 393 English Translation and WO 155 to arrive at the claimed invention.
Therefore, the claimed invention is prima facie obvious over the cited prior art.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010130392 English Translation, as applied to claims 1-5 and 11-15, in view of WO 2014104989 A1.
The teachings of------------------ WO 393 English Translation are as applied supra (see 35 U.S.C. 103 rejection above), and are herein incorporated by reference in their entirety.  For the same reasons they are taught as discussed supra, claims 1-5 and 11-15 are relevant herein for the rejection of claims 8-10 as they are dependent upon claim 1. 
Regarding claims 8-10, WO 989 discloses that its use of PEG 6000 (as claimed), sodium benzoate (as claimed) and/or combinations thereof, as lubricants, with tablet formulations, that do not stick to the punch and inner walls of the tablet punch die and inner walls of the die, thus decreasing wear and corrosion of such machine parts, see page 2 lines 8-14. Additionally, WO 989 teaches that Puv® (sodium stearyl fumarate) is equivalent to these lubricants, Id.  As WO 393 English Translation teaches these three lubricants are equivalents for the formulation of tablets, one of ordinary skill in the art has a basis to combine the references to support an obvious finding on the rationale of simple substitution of equivalent lubricants will predictably arrive at the claimed invention.
Regarding the concentration ranges of 3-20% of PEG 6000 and 5-15% sodium benzoate, WO 989 discloses 1-20% wt. % and 1-10% wt % of its lubricants, see page 3, lines 1-5.  As WO 989 discloses the combinations of PEG 6000 and sodium benzoate are taught, one of ordinary skill in the art would routinely optimize the ranges WO 989 with combinations of the two lubricants concentrations claimed by Applicant.
Therefore, the claimed invention is prima facie obvious over the cited prior art.

Conclusion
	In summary, no claims are allowed. 

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629   

   
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
    

    
        1 Google Translate 
        https://www.google.com/search?q=erfindungsemabe+schmelztabletten+mittels+direkt+kompression+english&rlz=1C1GCEB_enUS773US773&sxsrf=ALiCzsYA44RSfvCbHWPg7-xRcG_xGu6bZA%3A1666364069845&ei=pbJSY6WaM_miiLMP_-Cr4Ak&ved=0ahUKEwjlgMzzyfH6AhV5EWIAHX_wCpwQ4dUDCBA&oq=erfindungsemabe+schmelztabletten+mittels+direkt+kompression+english&gs_lcp=Cgdnd3Mtd2l6EAxKBAhBGABKBAhGGABQAFgAYP0KaABwAHgAgAGeAYgBngGSAQMwLjGYAQCgAQKgAQHAAQE&sclient=gws-wiz